     Case 8:19-cr-00061-JVS Document 644 Filed 08/04/21 Page 1 of 6 Page ID #:12601



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
18                                             DEFENDANT’S MOTION FOR MISTRIAL
                      v.                       OR, IN THE ALTERNATIVE, TO STRIKE
19                                             THE TESTIMONY OF NINE GOVERNMENT
     MICHAEL JOHN AVENATTI,                    WITNESSES DUE TO VIOLATIONS OF THE
20                                             JENCKS ACT AND RULE 26.2 (CR 629)
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel
24   of record, the Acting United States Attorney for the Central District
25   of California and Assistant United States Attorneys Brett A. Sagel
26   and Alexander C.K. Wyman, hereby files its Opposition to defendant
27   MICHAEL JOHN AVENATTI’s Motion for Mistrial or, in the Alternative,
28
     Case 8:19-cr-00061-JVS Document 644 Filed 08/04/21 Page 2 of 6 Page ID #:12602



 1   to Strike the Testimony of Nine Government Witnesses Due to

 2   Violations of the Jencks Act and Rule 26.2 (CR 629).

 3         This Opposition is based upon the attached memorandum of points

 4   and authorities, the files and records in this case, and such further

 5   evidence and argument as the Court may permit.

 6    Dated: August 4, 2021                Respectfully submitted,

 7                                         TRACY L. WILKISON
                                           Acting United States Attorney
 8
                                           SCOTT M. GARRINGER
 9                                         Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           BRETT A. SAGEL
12                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
13
                                           Attorneys for Plaintiff
14                                         UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 644 Filed 08/04/21 Page 3 of 6 Page ID #:12603



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2         Defendant moves for a mistrial (or, in the alternative, to

 3   strike the testimony of nine government witnesses) for Jencks Act

 4   violations.     (CR 629.)   He claims that, “[o]f the eleven government

 5   witnesses that have testified thus far, testimony has been elicited

 6   on cross-examination from nine of the witnesses that establishes that

 7   materials and information required to be provided to the defendant

 8   before cross-examination began were withheld and continue to be

 9   withheld.”    (Id. at 2.)     That claim is false with respect to each of

10   the nine witnesses he names, and it appears to be based on a
11   misreading of the Jencks Act, unfounded speculation, or both.
12         The Jencks Act, 18 U.S.C. § 3500, requires production of the
13   following types of “statements” made by government witnesses, in the
14   possession of the government, if those statements “relate[] to the
15   subject matter as to which the witness has testified.”            18 U.S.C.
16   § 3500(b); see also Fed. R. Crim. P. 26.2 (applying the Jencks Act).
17   There are three Jencks categories (18 U.S.C. § 3500(e)):
18              (1) a written statement made by said witness and
           signed or otherwise adopted or approved by him;
19
                (2) a stenographic, mechanical, electrical, or other
20         recording, or a transcription thereof, which is a
           substantially verbatim recital of an oral statement made by
21         said witness and recorded contemporaneously with the making
           of such oral statement; or
22
                (3) a statement, however taken or recorded, or a
23         transcription thereof, if any, made by said witness to a
           grand jury.
24

25         Not all notes of witness interviews fall within the Jencks Act.

26   Indeed, most do not.      As the Act makes clear, while it is possible

27   for notes to contain witness statements that are either “adopted or

28   approved” by the witness or are “substantially verbatim”
     Case 8:19-cr-00061-JVS Document 644 Filed 08/04/21 Page 4 of 6 Page ID #:12604



 1   “transcription,” even detailed notes about what a witness said will

 2   not necessarily qualify.       Specifically, the Ninth Circuit has

 3   explained that “for production to be required under the Jencks Act,

 4   the materials should not only reflect the witness’ own words, but

 5   should also be in the nature of a complete recital that eliminates

 6   the possibility of portions being selected out of context.”              United

 7   States v. Robertson, 895 F.3d 1206, 1217–18 (9th Cir. 2018); see also

 8   United States v. Reed, 575 F.3d 900, 921 (9th Cir. 2009) (holding

 9   that there was no Jencks Act violation when a government agent “had

10   taken handwritten notes of interviews, converted them into a typed

11   report, and then destroyed the original notes” because there was no

12   evidence that the notes were “adopted or approved by any of the

13   witnesses”).

14         Similarly, not all written messages sent by a witness will

15   “relate[] to the subject matter as to which the witness has

16   testified.”     18 U.S.C. § 3500(b).     If a communication memorializes

17   something that the witness did not testify about, that communication

18   is not related to the subject matter of the witness’s testimony.

19   See, e.g., United States v. Ruzicka, 988 F.3d 997, 1007 (8th Cir.

20   2021) (“report merely memorialized the reverse proffer, and Agent

21   Kinney did not testify about the reverse proffer”).

22         Applying these principles belies defendant’s claims.

23   Defendant’s claims fall into two categories.          First, defendant claims

24   that there are handwritten notes by government agents of various

25   witness interviews that should have been disclosed.            Second,

26   defendant claims that multiple witnesses testified that they had sent

27   texts or emails to government agents, and that all of those texts or

28   emails need to be disclosed.

                                              2
     Case 8:19-cr-00061-JVS Document 644 Filed 08/04/21 Page 5 of 6 Page ID #:12605



 1         Defendant has not made a “threshold showing” that any agent’s

 2   “rough notes” constitute a “statement” under the Jencks Act --

 3   meaning, as relevant here, that the statement is either substantially

 4   verbatim or adopted by the witness.          Robertson, 895 F.3d at 1218.

 5   Indeed, defendant has not even pointed to any particular portions of

 6   the reports themselves that fall within the Act.           This is not a case

 7   where (for example) handwritten notes might reveal a different

 8   version of a quotation from a witness than what is reflected in the

 9   final report.     At least, defendant has not met his burden to make

10   such a showing.     And in the instance in which the Court acquiesced to

11   defendant’s request to review (in camera) the notes of a memorandum

12   of interview of Geoffrey Johnson, the Court found that there was no

13   substantive material in the notes not already reflected in the

14   memorandum and, thus, no Jencks (or other) violation.

15         With respect to emails and text messages, defendant offers no

16   reason to believe that any unproduced email or text from a witness to

17   the government “relates to” the “subject matter” of the witness’s

18   testimony.    The closest defendant comes is claiming there might be

19   emails or texts sent by witnesses “in connection with” this case.

20   (See CR 629 at 7-8.)      But that is not the standard.        A logistical or

21   scheduling email, for example -- or a text saying “I’ll be five

22   minutes late” -- is not a statement relating to the subject matter of

23   the witness’s testimony.       (Unless of course the witness testified

24   about the exact timing of her meeting with government agents because

25   that was relevant somehow.)       As with the notes of Mr. Johnson’s

26   interview, the Court examined in camera, at defendant’s request, the

27   emails in the government’s possession with Joel Weiner.            And again,

28   the Court found that no further production was required and that no

                                              3
     Case 8:19-cr-00061-JVS Document 644 Filed 08/04/21 Page 6 of 6 Page ID #:12606



 1   Jencks violation had occurred.        Similarly, both the Court and

 2   defendant are now in possession of all text and email correspondence

 3   with the government in Judy Regnier’s possession, since her counsel

 4   provided them to the government and the defense, and the government

 5   provided it to the Court.       All substantive communications in those

 6   materials have already been produced by the government, and defendant

 7   does not (and cannot credibly) claim otherwise.

 8           Moreover, defendant cross-examined, at length, the witnesses

 9   whose testimony he quotes in his motion, and defendant had ample

10   opportunity to inquire specifically about what these witnesses put in

11   text or email or to ask whether they discussed the substance of this

12   case.    He had a chance to make a threshold Jencks showing; he failed

13   to do so.    This Court should not now indulge him in a bid for delay

14   in the middle of trial.

15           Finally, with respect to remedy, defendant is entirely off base

16   in asking for a mistrial.       The provision of Rule 26.2 he quotes

17   applies when “an attorney for the government disobeys the order.”

18   Fed. R. Crim. P. 26.2(e).       Nothing of the sort has happened here, nor

19   will it.    The government has and will continue to comply with any

20   order by the Court to turn over any document or category of documents

21   in its possession.      And to the extent that the Court determines any

22   particular notes or texts contain a Jencks statement and must be

23   produced to defendant, the remedy would be to allow defendant a

24   “reasonabl[e]” “recess” to review the statement and then recall the

25   witness for further cross-examination.         18 U.S.C. § 3500(c); Fed. R.

26   Crim. P. 26.2(d).

27           Defendant’s motion should be denied it its entirety.

28

                                              4
